Name: Commission Regulation (EC) No 2330/97 of 25 November 1997 opening and providing for the administration of a Community tariff quota for 1998 for products falling within CN codes 0714 10 10, 0714 10 91 and 0714 10 99 originating in Thailand
 Type: Regulation
 Subject Matter: Asia and Oceania;  international trade;  tariff policy;  plant product
 Date Published: nan

 26. 11 . 97 EN Official Journal of the European Communities L 323/13 COMMISSION REGULATION (EC) No 2330/97 of 25 November 1997 opening and providing for the administration of a Community tariff quota for 1998 for products falling within CN codes 0714 10 10, 0714 10 91 and 0714 10 99 originating in Thailand 5 500 000 tonnes, it is advisable to maintain measures which , under certain conditions, either facilitate the release for free circulation of quantities of products ex ­ ceeding those given in the import licences, or allow the difference between the figure given in the import licences and the smaller figure actually imported to be carried forward; Whereas, in order to ensure the correct application of the agreement, it is necessary to establish a system of strict and systematic controls that take account of the informa ­ tion given on the Thai export certificates and the Thai authorities' procedures for issuing export certificates; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT XXIV.6 negotiations ('), and in particular Article 1 ( 1 ) thereof, Whereas during the World Trade Organization of multi ­ lateral trade negotiations, the Community undertook to open a tariff quota restricted to 21 million tonnes of products falling within CN codes 071410 10 , 07141091 and 0714 10 99 originating in Thailand per four-year period, with customs duty reduced to 6 %; whereas this quota must be opened and administered by the Commis ­ sion; Whereas it is necessary to keep an administration system which ensures that only products originating in Thailand may be imported under the quota; whereas, therefore, the issue of an import licence should continue to be subject to the presentation of an export certificate issued by the Thai authorities, a specimen of which has been notified to the Commission; Whereas since imports to the Community market of the products concerned have traditionally been administered on the basis of a calendar year this system should be kept; whereas it is therefore necessary to open a quota for 1998 ; Whereas the import of products falling within CN codes 0714 10 10, 0714 10 91 and 0714 10 99 is subject to the presentation of an import licence for which the common detailed rules of application are laid down in Commission Regulation (EEC) No 3719/88 (2), as last amended by Regulation (EC) No 1404/97 (3); whereas Commission Regulation (EC) No 1 1 62/95 (4), as last amended by Regu ­ lation (EC) No 932/97 (*), lays down the special detailed rules for the application of the system of licenses for cereals and rice; Whereas experience has shown that, taking into account that the Community concession provides for an overall quantity for four years with an annual maximum of Article 1 1 . An import tariff quota for 5 500 000 tonnes of products falling within CN codes 0714 10 10 , 0714 1091 and 0714 10 99 originating in Thailand is hereby opened for the period 1 January to 31 December 1998 . The customs duty applicable is hereby fixed at 6 % ad valorem. 2. The abovementioned products shall benefit from the arrangements provided for in this Regulation if imported under cover of import licences: (a) which are issued subject to the submission of a certifi ­ cate for export to the European Community issued by the Department of Foreign Trade, Ministry of Commerce, Government of Thailand, hereinafter referred to as an 'export certificate', which meets the requirements laid down in Title I ; (b) which meet the requirements laid down in Title II . TITLE I Export certificates Article 2 1 . There shall be one original and at least one copy of the export certificate, to be made out on a form of which a specimen is given in the Annex. (') OJ L 146, 20. 6. 1996, p. 1 . (2) OJ L 331 , 2. 12. 1988, p. 1 . (3) OJ L 194, 23. 7. 1997, p. 5 . (4) OJ L 117, 24. 5. 1995, p. 2. (4 OJ L 135, 27. 5. 1997, p. 2 . L 323/ 14 I EN Official Journal of the European Communities 26 . 11 . 97 The size of the form shall be approximately 210 x 297 millimetres . The original shall be made out on white paper having a printed yellow guilloche pattern back ­ ground so as to reveal any falsification by mechanical or chemical means . 2 . The forms shall be printed and completed in English . 3 . The original and the copies shall be completed in typescript or in handwriting. In the latter case, they must be completed in ink and in block capitals . 4 . Each export certificate shall bear a pre-printed serial number; in the upper section it shall also bear a certificate number. The copies shall bear the same numbers as the original . Article 3 1 . Export certificates issued from 1 January to 31 December 1998 shall be valid for 120 days from the date of issue . The date of issue of the certificate shall be counted as part of the period of validity of the certificate . For the certificate to be valid, the sections thereof must be duly completed and it must be authenticated, as stipulated in the instructions indicated thereon . The shipped weight must be written out in full and also given in figures. 2 . The export certificate shall be duly authenticated when it indicates the date of issue and bears the stamp of the issuing body and the signature of the person or persons authorized to sign it . consignment the competent authorities who issued the import licence or licences concerned shall , at the request of the importer, communicate to the Commission by telex, case by case and as soon as possible, the number or numbers of the Thai export certificates, the number or numbers of the import licences, the excess quantity concerned and the name of the cargo vessel . The Commission shall make contact with the Thai au ­ thorities so that new export certificates may be drawn up. Pending their being drawn up, the excess quantities may not be released for free circulation under the conditions laid down in this Regulation as long as new import licences for the quantities in question cannot be presented . New import licences shall be issued under the conditions laid down in Article 7. 3 . However, by way of derogation from paragraph 2, where it is found that the quantities actually unloaded in the case of a given delivery do not exceed by more than 2 % the quantities covered by the import licence or licences presented, the competent authorities of the Member State of release for free circulation shall, at the importer's request, authorize the release for free circula ­ tion of the surplus quantities in return for payment of a customs duty with a ceiling of 6 % ad valorem and the lodging by the importer of a security of an amount equal to the difference between the duty laid down in the Common Customs Tariff and the duty paid . When the Commission receives the information referred to in the first subparagraph of paragraph 2, it shall contact the Thai authorities so that new export certificates may be drawn up. The security shall be released on presentation to the competent authorities of the Member State of release for free circulation of an additional import licence for the quantities concerned. Application for that licence does not entail obligation to lodge the security for a licence referred to in Article 14(2) of Regulation (EEC) No 3719/88 or Article 5 of this Regulation . The licence shall be issued under the conditions laid down in Article 7 and upon presentation of one or more new export certificates issued by the Thai authorities . The additional import licence shall contain in box 20 one of the following entries : TITLE II Import licences Article 4 1 . Application for an import licence for products falling within CN codes 0714 10 10, 0714 1091 and 0714 10 99 originating in Thailand shall be submitted to the competent authorities in the Member States accom ­ panied by the original of the export certificate . The original of the said export certificate shall be retained by the body which issues the import licence . However, where the application for an import licence relates to only a part of the quantity indicated on the export certificate, the issuing body shall indicate on the original the quantity for which the original was used and, after affixing its stamp, shall return the original to the party concerned. Only the quantity indicated under 'shipped weight' on the export certificate shall be taken into consideration for the issue of the import licence . 2. Where it is found that the quantities actually un ­ loaded in a given consignment are greater than the total figuring on the import licence or licences issued for this  Certificado complementario, apartado 3 del articulo 4 del Reglamento (CE) n ° 2330/97  Supplerende licens, forordning (EF) nr. 2330/97, artikel 4, stk. 3  ZusÃ ¤tzliche Lizenz  Artikel 4 Absatz 3 der Verord ­ nung (EG) Nr. 2330/97  Ã £Ã Ã ¼ÃÃ »Ã ·Ã Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ  ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ   Ã Ã Ã ¸Ã Ã ¿ 4 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  3 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2330/97  Licence for additional quantity, Article 4 (3) of Regu ­ lation (EC) No 2330/97  Certificat complÃ ©mentaire, rÃ ¨glement (CE) n0 2330/97 article 4 paragraphe 3 26. 11 . 97 I EN I Official Journal of the European Communities L 323/15  Titolo complementare, regolamento (CE) n . 2330/97 articolo 4, paragrafo 3  Dazi doganali limitati al 6 % ad valorem [regola ­ mento (CE) n . 2330/97]  Aanvullend certificaat  artikel 4, lid 3, van Verorde ­ ning (EG) nr. 2330/97  Douanerechten beperkt tot 6 % ad valorem (Veror ­ dening (EG) nr. 2330/97)  Certificado complementar, n ? 3 do artigo 4? do Regu ­ lamento (CE) n ? 2330/97  Direitos aduaneiros limitados a 6 % ad valorem (Regulamento (CE) n ? 2330/97)  LisÃ ¤todistus, asetus (EY) N:o 2330/97, 4 artiklan 3 kohta  Arvotulli rajoitettu 6 prosenttiin (asetus (EY) N:o 2330/97)  Kompletterande licens, artikel 4.3 i fÃ ¶rordning (EG) nr 2330/97.  Tullsatsen begrÃ ¤nsad till 6 % av vÃ ¤rdet (FÃ ¶rordning (EG) nr 2330/97); (b) in box 20 :  Nombre del barco (indicar el nombre del barco que figura en el certificado de exportaciÃ ³n tailandÃ ©s)  Skibets navn (skibsnavn, der er anfÃ ¸rt i det thai ­ landske eksportcertifikat)  Name des Schiffes (Angabe des in der thailÃ ¤ndi ­ schen Ausfuhrbescheinigung eingetragenen Schiffsnamens)  Ã Ã ½Ã ¿Ã ¼Ã ±Ã Ã ¯Ã ± xob ÃÃ »Ã ¿Ã ¯Ã ¿Ã (Ã Ã ·Ã ¼Ã µÃ ¹Ã Ã Ã Ã µ Ã Ã ·Ã ½ Ã ¿Ã ½Ã ¿Ã ¼Ã ± ­ Ã Ã ¯Ã ± Ã Ã ¿Ã ÃÃ »Ã ¿Ã ¯Ã ¿Ã ÃÃ ¿Ã Ã ±Ã ½Ã ±Ã ³Ã Ã ¬Ã Ã µÃ Ã ±Ã ¹ Ã Ã Ã ¿ Ã Ã ±Ã Ã »Ã ±Ã ½ ­ Ã ´Ã ¹Ã ºÃ  ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ  Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ®Ã )  Name of the cargo vessel (state the name of the vessel given on the Thai export certificate)  Nom du bateau (indiquer le nom du bateau figu ­ rant sur le certificat d'exportation thaÃ ¯landais) Except in cases of force majeure, the security shall be retained for quantities for which an additional import licence is not presented within a period of four months from the date of acceptance of the declaration of release for free circulation referred to in the first subparagraph . It shall be retained in particular for quantities for which the additional import licence has not been issued pursuant to Article 7 ( 1 ). After the competent authority has entered the quantity on the additional import licence and authenticated the entry, and the security provided for in the first subparagraph is released, the licence shall be sent to the issuing body as quickly as possible . 4 . Applications for licences may be submitted in all Member States and licences issued are valid throughout the Community. The provisions of the fourth indent of Article 5(1 ) of Regulation (EEC) No 3719/88 shall not apply to imports carried out pursuant to this Regulation . Article 5 By way of derogation from Article 10 of Regulation (EC) No 1162/95, the security relating to the import licences provided for in this Title shall be ECU 5 per tonne . Article 6 1 . Applications for an import licence and the licence itself shall be marked 'Thailand' in box 8 . 2 . The licence shall bear the following indications in one of the language versions given below: (a) in box 24:  Nome della nave (indicare il nome della nave che figura sul titolo di esportazione tailandese)  Naam van het schip (zoals aangegeven in het Thaise uitvoercertificaat)  Nome do navio (indicar o nome do navio que consta do certificado de exportaÃ §Ã £o tailandÃ ªs)  Laivan nimi (nimi, joka on thaimaalaisessa vienti ­ todistuksessa)  Fartygets namn (namnet pa det fartyg som anges i den thailÃ ¤ndska exportlicensen),  Numero y fecha del certificado de exportaciÃ ³n tailandÃ ©s  Det thailandske eksportcertifikats nummer og dato  Nummer und Datum der thailÃ ¤ndischen Ausfuhr ­ bescheinigung  Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  Ã ºÃ ±Ã ¹ Ã ·Ã ¼Ã µÃ Ã ¿Ã ¼Ã ·Ã ½Ã ¯Ã ± Ã Ã ¿Ã Ã Ã ±Ã Ã »Ã ±Ã ½Ã ´Ã ¹Ã ºÃ ¿Ã  ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ ¿Ã  Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ®Ã   Serial number and date of the Thai export certifi ­ cate  Derechos de aduana limitados al 6 % ad valorem [Reglamento (CE) n ° 2330/97]  NumÃ ©ro et date du certificat d exportation thaÃ ¯lan ­ dais  Toldsatsen begrÃ ¦nses til 6 % af vÃ ¦rdien (Forord ­ ning (EF) nr. 2330/97)  Numero e data del titolo di esportazione tailandese  Nummer en datum van het Thaise uitvoercertifi ­ caat  BeschrÃ ¤nkung des Zolls auf 6 % des Zollwerts (Verordnung (EG) Nr. 2330/97)  Ã ¤Ã µÃ »Ã Ã ½Ã µÃ ¹Ã ±Ã ºÃ Ã  Ã ´Ã ±Ã Ã ¼Ã Ã  Ã ºÃ ±Ã ' Ã ±Ã ½Ã Ã Ã ±Ã Ã ¿ Ã Ã Ã ¹Ã ¿ 6 % Ã ºÃ ±Ã ' Ã ±Ã ¾Ã ¯Ã ± [Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹5. 2330/97]  Numero e data do certificado de exportaÃ §Ã £o tailandÃ ªs  Customs duties limited to 6 % ad valorem (Regu ­ lation (EC) No 2330/97)  Thaimaalaisen vientitodistuksen numero ja pÃ ¤ivÃ ¤ ­ mÃ ¤Ã ¤rÃ ¤  Droits de douane limitÃ ©s Ã 6 % ad valorem [rÃ ¨gle ­ ment (CE) n0 2330/97]  Den thailÃ ¤ndska exportlicensens nummer och datum. L 323/ 16 I EN I Official Journal of the European Communities 26 . 11 . 97 3 . A licence shall be accepted in support of a declara ­ tion of release for free circulation only if, notably in the light of a copy of the bill of lading presented by the party concerned, it is shown that the products for which release for free circulation is requested have been transported to the Community by the vessel referred to in the import licence . 4 . Subject to application of Article 4 (3) and notwith ­ standing Article 8 (4) of Regulation (EEC) No 3719/88 , the quantity released for free circulation may not exceed that shown in boxes 17 and 18 of the import licence . The figure '0 ' shall be entered to that effect in box 19 of the said licence . Article 7 1 . The import licence shall be issued on the fifth working day following the day on which the application was lodged, after the Commission has informed the competent authorities of the Member State by telex or fax that the conditions laid down in this Regulation have been fulfilled . In the event of non-observance of the conditions govern ­ ing the issue of the licence, the Commission may, where necessary, and following consultation with the Thai authorities, adopt appropriate measures . 2. At the request of the party concerned, and following communication of the Commission's agreement by telex or fax, the import licence may be issued within a shorter period . Article 8 By way of derogation from Article 6 of Regulation (EC) No 1162/95, the last day of the period of validity of the import licence shall correspond to the last day of the period of validity of the export certificate plus 30 days. Article 9 1 . The Member States shall communicate to the Commission each day by telex or fax the following infor ­ mation concerning each application for a licence :  the quantity for which each import licence is requested, with the indication , where appropriate, 'additional import licence ',  the name of the applicant for the import licence,  the number of the export certificate submitted, as indicated in the upper section of the certificate,  the date of issue of the export certificate,  the total quantity for which the export certificate was issued,  the name of the exporter indicated on the export certificate . 2 . At the end of the first half of 1999, at the latest, the authorities responsible for issuing import licences shall communicate to the Commission by telex or fax a complete list of quantities not taken up, indicated on the back of the import licences, the name of the cargo vessel and the numbers of the export certificates in question . TITLE III Final provisions Article 10 This Regulation shall enter into force on 1 January 1998 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 November 1997. For the Commission Franz FISCHLER Member of the Commission ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO  LIITE BILAGA ORIGINALSERIAL No DEPARTMENT OF FOREIGN TRADE MINISTRY OF COMMERCE GOVERNMENT OF THAILAND EXPORT CERTIFICATE SUBJECT TO REGULATION (EC) No 2403/96 SPECIAL FORM FOR PRODUCTS FALLING WITHIN CN CODES 0714 10 10 , 0714 10 91 , 0714 10 99 EXPORT CERTIFICATE No EXPORT PERMIT No 1 . EXPORTER (NAME, ADDRESS AND COUNTRY) 2 . FIRST CONSIGNEE (NAME , ADDRESS AND COUNTRY) NAME NAME ADDRESS ADDRESS COUNTRY COUNTRY 3 . SHIPPED PER 4 . COUNTRY/COUNTRIES OF DESTINATION IN EC 5 . TYPE OF MANIOC PRODUCTS 6 . WEIGHT (TONNES) 7 . PACKING SHIPPED WEIGHT CN CODE 07141010 IN BULK CN CODE 071410 91 BAGS ESTIMATED NET WEIGHT CN CODE 071410 99 OTHERS WE HEREBY CERTIFY THAT THE ABOVEMENTIONED PRODUCTS ARE PRODUCED IN AND ARE EXPORTED FROM THAILAND DEPARTMENT OF FOREIGN TRADE DATE NAME AND SIGNATURE OF AUTHORIZED OFFICIAL AND STAMP THIS CERTIFICATE IS VALID FOR 120 DAYS FROM THE DATE OF ISSUE FOR USE BY EC AUTHORITIES :